11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                    JUDGMENT

In re Riggin Gideon Valley,                  * Original Mandamus Proceeding

No. 11-21-00281-CR                           * December 9, 2021

                                             * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.

     This court has inspected the record in this cause and concludes that Relator’s
petition for writ of mandamus should be dismissed. Therefore, in accordance with
this court’s opinion, the petition for writ of mandamus is dismissed for lack of
jurisdiction.